UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2357



NEWPORT NEWS    SHIPBUILDING    AND   DRY   DOCK
COMPANY,

                                                          Petitioner,

          versus


MORRIS A. JACOBS; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,     UNITED    STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-1180)


Submitted:   June 20, 2002                   Decided:   July 22, 2002


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, COWARDIN & MASON, P.C., Newport News,
Virginia, for Petitioner. Ralph Rabinowitz, RABINOWITZ, SWARTZ,
TALIAFERRO, LEWIS, SWARTZ & GOODOVE, P.C., Norfolk, Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Newport News Shipbuilding and Dry Dock Co. seeks review of the

Benefits    Review    Board’s     decision        and   order   affirming    the

administrative law judge’s award of temporary partial disability

benefits pursuant to 33 U.S.C.A. §§ 901-950 (West 2001).                     Our

review of the record discloses that the Board’s decision is based

upon    substantial    evidence    and       is   without   reversible    error.

Accordingly, we affirm on the reasoning of the Board.              See Newport

News Shipbuilding and Dry Dock Co. v. Jacobs, No. 00-1180 (B.R.B.

Sept. 14, 2001).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                         AFFIRMED




                                         2